DATE 6/5/2020                                                     CASE NUMBER 4:20CR107-1 ALM/CAN
LOCATION Sherman                                                  USA           s Assigned
JUDGE Nowak                                                                   VS Mc> - - A-H                             Appeared
DEPUTY CLERK K. Lee
COURT REPORTER: Digital Recording
                                                                  ANITA MOODY
INTERPRETER: Not Required
                                                                  Defendant
BEGIN io: 0 ft- m, l 11 0 <a»i .
                                                                  John Ginn
                                                                  Attorney



E) PLEA TO INFORMATION, Initial Appearance and Arraignment held
        INITIAL APPEARANCE AND PLEA TO I FORMATION 0WAIVER OF INDICTMENT SIGNED

           CASE CALLED M DEFENDANT SWORN                                               Hearing held by Interpreter: _


           Defendant appears with counsel K mi/wx                                                         Arrest date:
                                                       INITIAL APPEARANCE
g/         Dft Q advised of charges 0 advised of maxi um penalties H advised of right to remain silent;
                     KiUadvised of right to counsel STeceived copy of information
                                                       PLEA TO INFORMATION
           Defendant to plea guilty to Count (s)                  .   » ,                         of the Information.

           Defendant signed Waiver and Consent to Administration of Guilty Plea by United States Magistrate Judge.

           Dft signed Waiver of Indictment.             Dft signed Waiver of Venue         Dft signed Waiver of Statute of Limitations

           Court found defendant competent for change of plea hearing.

           Defendant advised of Constitutional rights. Sf7 Defendant acknowledged understanding Constitutional rights.

           AUSA stated essential elements to be proven

           Defendant acknowledged understanding the essential ele ents and Defendant acknowledged having committed the elements.

           Court AUSA stated maximum range of penalty.

           Defendant acknowledged satisfaction with representation of counsel

H "        Court reviewed rights regarding a plea of guilty and right to appeal.

           Reviewed Plea agreement with defendant.

            eviewed STFactual Basis Statement of Facts with defendant.

           AUSA and Defendant acknowledged factual basis has been established.

s          Consent, Waiver of Indictment, Plea Agreement (under seal), Factual Basis, and Addendum (under seal) entered into the record.

           Defendant is not a citizen of the United States Defendant is not a legal permanent resident.

           Court advised defendant of deportation possibilities. D Defendant acknowledged understanding deportation possibility.

           Forfeiture provision explained to Defendant Defendant acknowledged understanding forfeiture provision.

           Court advised defendant of requirement to register as sex offender. D Defendant acknowledged understanding registration require ent.

s          Defendant entered plea of guilty to Count, Ovu fitl vl TWo of I .

           Court will recommend district court accept plea of guilty.

           Court finds plea is voluntary, knowledgeable and that it has a basis in fact.

           Defendant re anded to custody of U.S. Marshal.

           Defendant placed on Conditions of Release. -                                          r

    ,      Defendant to remain on Conditions of Release based on extraordinary circumstances per the AUSA.
                         V,.'             u        -    ,   .C        -er-trit
